Ethridge, J.,
delivered the opinion of the court.
The appellant and the appellee were married on or about the 21st day of October, 1920, and the day following the said marriage the appellant left the appellee and contributed nothing toward her support, and' the appellee filed a bill in the chancery court praying for an allowance of alimony alleging that the appellant is an- able-bodied man without property, but able to work, and can earn from seventy-five to one hundred dollars per month, and, unless forced to do so, will contribute nothing to her support, and that the said Charlie Rhinehart is threatening to flee the jurisdiction of the court, and, unless prohibited from doing so, she verily believes he will escape the jurisdiction of the court in order to defeat complainant’s right, and prayed a writ of ne exeat repubUea to prevent his leaving the jurisdiction of the court, and prayed lor attorney’s fees and alimony. The writ ne exeat was issued on the chancellor’s fiat requiring the appellant to give bond in the sum of five hundred dollars conditioned that he remain within the jurisdiction of the court, and the appellant, failing and refusing to make the bond, was committed to jail. The appellant answered the bill admitting that they were married on October 21st, but denies that they were lawfully married, and says that he married her because of threats and coercion on the part of the father of the complainant, and alleged that the brother of the complainant went with him to Corinth and forced him to procure a marriage license and marry the complainant, that in addition to those threats an affidavit anus made against defendant, and that he was under bond on .a charge of bastardy, and that he left complainant as soon as he was freed from the force and threats *495■of said parties. It further alleged that he was unable to work, and admits that he will not support complainant unless compelled to do so. The defendant made his answer a ■cross-bill and prayed for a dissolution of the marriage.
On hearing the proof supported the allegations of the bill, and the chancellor awarded alimony to the complainant and denied the defendant relief under his cross-bill and ordered the defendant, who is appellant here,- to pay the appellee one hundred and twenty dollars per annum h>r a period of twenty-one years, the first payment of sixty do1 lar s to be made on June 21,1920, and the next payment January 1,1921, and a like sum at the end of each succeeding six months, and ordered the defendant to execute a good and valid bond in the sum of one thousand dollars conditioned for his faithful compliance with this decree, and that the defendant Rhinehart be held in jail until he shall execute such bond, and that he pay all costs, from which judgment this appeal is prosecuted.
It is contended by the appellant that he is entitled to a reversal of the cause because it was error to order his committal to the jail until the bond was executed, relying upon the case of Ramsay v. Ramsay, 87 So. 491.
We think the case before us is governed by the principles announced in Edmonson v. Ramsey, 122 Miss. 450, 84 So. 455, 10 A. L. R. 380. In the Ramsay v. Ramsay Case, which was a subsequent appeal, the proceeding was a contempt proceeding for failure to pay the alimony awarded, and the husband in that case made a showing of his inability to make the bond or to pay the alimony, and also that his wife was earning money from her own labor. It was shown that he could not make the money because he had nothing but his labor, and that, as he was kept in jail and could not make bond, he was unable to pay the money ordered to be paid.
In the case just before us there is no showing 'of any effort to make the bond or to pay the money. Before the appellant can be' discharged from the order of the chancellor he must have in good faith attempted to comply *496with the decree by making the bond. • The record fails to show that he ever applied to any person to sign his bond or to give him employment, or any attempt to comply in good faith with the order of the-court. The alimony is very small, and it is manifest that any man who is able to work and who is not more than twenty-two years old could secure employment and pay this sum if he were willing to do so. The proof shows, and the chancellor found, that the complainant could earn from one dollar and fifty cents to two dollars per day as a laborer. The chancellor found the facts in accordance with the contention of the appellee, and the evidence amply warrants such finding. Under the case of Edmonson v. Ramsey, supra, the chancellor had full jurisdiction to make the order on the facts in the record, and the judgment will be affirmed.

Affirmed.